Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey R. Bureau, Ph.D. on 11 November 2021.
The application has been amended as follows: Claim 8 has been cancelled and its contents incorporated into Claim 1 and Claim 12 has been cancelled. The full amended claim set is recited below.
(Currently Amended) A lithium ion secondary battery comprising a negative electrode, a positive electrode and a separator interposed between the negative electrode and the positive electrode, 
wherein the separator comprises: 
a porous film comprising a polymer resin, 

a lithium-providing layer formed on the first surface of the porous film; and 
a heat resistant layer formed on the second surface of the porous film, and 
wherein the lithium-providing layer comprises composite particles (A) and the heat resistant layer comprises inorganic particles (B) not comprising lithium as an ingredient, 
wherein the inorganic particles (B) are present in an amount of 90 wt% or more based on 100 wt% of the heat resistant layer, 
the composite particles (A) comprise a core portion comprising lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0 < x < 2, 0 < y < 1, 0 < z < 3) and a shell portion comprising a carbonaceous material with which the core surface is coated at least partially; 
the composite particles (A) cause lithium deintercalation at 0.1 V to 2.5 V (vs. Li/Li); 
the battery has a positive electrode potential of 3 V or more (vs. Li+/Li); and 
the battery has a driving voltage of 2.5 V to 4.5 V, 
wherein the composite particles (A) cause lithium deintercalation during the initial charge/discharge of the battery to supplement irreversible capacity of the negative electrode and do not contribute to the battery capacity from the second charge/discharge, 
wherein the negative electrode comprises a negative electrode active material comprising Si and/or Sn, or an oxide thereof, and
wherein the composite particles (A) are present in an amount of 90 wt% or more based on 100 wt% of the lithium-providing layer.
(Cancelled)
(Original) The lithium ion secondary battery according to claim 1, wherein the positive electrode comprises, as a positive electrode active material, any one selected from the group consisting of: a lithium manganese oxide represented by the chemical formula of Li1+xMn2-xO4 (wherein x is 3, LiMn2O3 or LiMnO2; a Ni-site type lithium nickel oxide represented by the chemical formula of LiNi1-xMxO2 (wherein M is Mn and x is 0.01 to 0.3); a lithium manganese composite oxide represented by the chemical formula of LiMn2-xMxO2 (wherein M = Co, Ni, Fe, Cr, Zn or Ta, and x is 0.01 to 0.1) or Li2Mn3MO8 (wherein M = Fe, Co, Ni, Cu or Zn); LiMn2O4 in which Li is partially substituted with an alkaline earth metal ion; LiNixMn2-xO4 (0.01 ≤ x ≤ 0.6); LiCoO2, LiNiO2, LiMn2O4, LiCoPO4, LiFePO4, LiNiMnCoO2 and LiNi1-x-y-zCoxM1yM2zO2 (wherein each of M1 and M2 is independently selected from the group consisting of Al, Ni, Co, Fe, Mn, V, Cr, Ti, W, Ta, Mg and Mo, each of x, y and z independently represents an atomic proportion of elements forming the oxide, and 0 ≤ x < 0.5, 0 ≤ y < 0. 5, 0 ≤ z < 0.5, x + y + z ≤ 1); or a combination of two or more of them.
(Cancelled)
(Cancelled)
(Previously Presented) The lithium ion secondary battery according to claim 1, wherein the lithium-providing layer is patterned to have a non-coated region.
(Cancelled)
(Cancelled)
(Cancelled)
(Original) The lithium ion secondary battery according to claim 1, wherein the carbonaceous material coating is formed by carbonization of a carbonaceous precursor.
(Original) The lithium ion secondary battery according to claim 10, wherein the carbonaceous precursor is any one selected from the group consisting of pitch, furfuryl alcohol, glucose, sucrose, phenolic resin, phenolic oligomer, resorcinol resin, resorcinol oligomer, phloroglucinol resin, phloroglucinol oligomer and unsaturated hydrocarbon gases, such as ethylene, propylene or acetylene, or a combination of two or more of them.
(Cancelled)
(Previously Presented) The lithium ion secondary battery according to claim 1, wherein the shell portion has a thickness of 5 nm to 50 nm.
(Previously Presented) The lithium ion secondary battery according to claim 1, wherein the heat resistant layer further comprises a binder resin.

Reasons for Allowance
The Declarations under 37 CFR 1.132 filed 11/02/21 and 11/16/21 are sufficient to overcome the rejection of claims 1, 6, and 10-12 based upon obviousness.

The following is an examiner’s statement of reasons for allowance: the closest prior art is Hun (KR 2013/0070272 A and its previously provided full machine translation), in view of Cho (US 20160149187 A1) and Aramata (US 2012/0052192 A1), all of record; however, in view of the secondary considerations given by the examiner based on the claimed being commensurate in scope with the unexpected result of the instant application as shown in the instant specification examples and those of the declarations filed, the instant claims distinguish over the prior art the instant lithium ion secondary battery wherein the separator comprises: a lithium-providing layer formed on the first surface of the porous film, wherein the lithium-providing layer comprises composite particles (A), the composite particles (A) comprise a core portion comprising lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0 < x < 2, 0 < y < 1, 0 < z < 3) and a shell portion comprising a carbonaceous material with which the core surface is coated at least partially, wherein the composite particles (A) are present in an amount of 90 wt% or more based on 100 wt% of the lithium-providing layer, and the composite particles (A) cause lithium deintercalation at 0.1 V to 2.5 V (vs. Li/Li) and lithium deintercalation during the initial charge/discharge of the battery to supplement irreversible capacity of the negative electrode and do not contribute to the battery capacity from the second charge/discharge, wherein the negative electrode comprises a negative electrode active material comprising Si and/or Sn, or an oxide thereof. There is no teaching or motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of the references to include these claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Mary G Henshaw/					/MILTON I CANO/Examiner, Art Unit 1723					Supervisory Patent Examiner, Art Unit 1723